DETAILED ACTION
This is the first office action on the merits in this application. The claims of December 24, 2019, are under consideration. Claims 1-18 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The driving portion in claim 3, which is taught to be element 103B, and described as an “engaging hook with a resilient arm” as at [0019].
The driven portion in claim 3, which is taught to be element 102D, and described as an “engaging protrusion”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8-11, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastian et al. (US 2008/0033444 A1) in view of Durand (US 4,577,367).
Regarding claims 1 and 10, Bastian teaches a surgical device as at figs. 1, 11, 14, 17, etc. Bastian teaches several embodiments of a surgical impactor 12 for use on a surgical instrument 14. The surgical instrument includes a connector 46 with a notch 48. The surgical impactor 12 is capable of being connected to the surgical instrument 14. The impactor 12 includes a shaft (e.g. body of 12, up and down in fig. 14) having a proximal end (Up) and a distal end (down). The impactor includes an engaging head 234 at the distal end for connecting the connector 46. The impactor includes a lever movably disposed on the shaft for engaging the notch 48. [0056]  The impactor includes an operating component attached at the proximal end of the impactor [0056].
Bastian failed to teach the operating component including a wedge shaped portion movably located between the lever and shaft, the wedge shaped portion driving the lever to engage with the notch during movement of the wedge shaped portion toward a locked position, the wedge shaped portion being engaged by the lever and the shaft to restrain movement of the lever relative to the shaft when the wedge shaped portion is located at the locked position. 
Durand teaches a variety of embodiments of locking means between a handle and a device. The fig. 1-3 embodiment demonstrates the device including a connector 6 with a notch 7. The handle (analogous to the impactor for this rejection) is
configured to be connected to the device, the handle comprising: 
a shaft 1a having a proximal end (right in fig. 1) and a distal end (left in fig. 1); 
an engaging head 4 disposed on the distal end of the shaft and for engaging with the connector 6; 
a lever 8 movably disposed on the shaft 1a and for engaging with the notch 7 (as in fig. 2); and 
an operating component 10/11 movably disposed on the proximal end of the shaft 1a, the operating component 10/11 comprising a wedge-shaped portion 13 movably located between the lever 8 and the shaft 1a as seen in figs. 1 and 2, the wedge-shaped portion 13 driving the lever 8 to engage with the notch 7 during movement of the wedge-shaped portion 13 toward a locked position (locked and clamped, col. 4, line 21), the wedge-shaped portion 13 being engaged by the lever 8 and the shaft 1a to restrain movement of the lever 8 relative to the shaft 1a when the wedge-shaped portion is located at the locked position.
Due to the teaching of Bastian that various coupling configurations are functionally equivalent to permit removable attachment between an impactor and a surgical instrument, it would have been clear that other mechanisms would likewise be functionally equivalent. It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Bastian device by substituting a locking/clamping/removable mechanism from figs. 1-3 of Durand for any of the Bastian mechanisms as a matter of selection between various known functionally equivalent connection mechanisms for connecting a structure with a post/notch to a removable component. Selection of the Durand embodiment would have provided the user with an easily unlocked system to improve ability to remove the impactor from the instrument. (col. 4, line 44-46) 
Examiner takes the position that a “wedge-shaped” component is a component shaped such like a wedge. A wedge is defined as: a piece of wood, metal, or some other material having one thick end and tapering to a thin edge, that is driven between two objects or parts of an object to secure or separate them. (Google Define, accessed September, 2022). Examiner is of the position that element 13 of Durand is wedge shaped in that it ends at a narrow tip and enlarges to a bulbous larger portion; and 13 functions to separate 1a and 8 when actuated as in figs. 1 and 2. “Blade 10 {which includes 13, thereon} acts as a wedge” (col. 4, line 37).  Further, even if 13 is not wedge-shaped, examiner will argue that it functions as a wedge, and is functionally equivalent. Examiner will then argue that selection of a wedge-shape is a matter of design choice between functionally equivalent shapes of structures. Examiner has studied the instant application and found no reason that the wedge-shape is critical to function of the device. 
Regarding claims 2 and 11, the lever 8 comprises: a first engaging portion for abutting against the wedge-shaped portion (the “straight portion” in fig. 2 which contacts 13); and a second engaging portion 9 opposite to the first engaging portion and for engaging with the notch 7.
Regarding claims 4 and 13, the lever 8 includes a stopping portion disposed between the first and second engaging portions, the stopping portion abuts against a portion of the shaft 1a when the wedge 13 is located at the locked position – note the portion of 8 which interferes with body of 1a below the lever 8 near inflection point 14 when in the locked portion. 
Regarding claims 5 and 14, the operating component 10/11 and lever 8 are slidably disposed on the shaft 1a. 
Regarding claims 8 and 17, the interpretation of the operating component will be modified to read on only 11. Portion 10 will now be considered a “resilient component” (all components being considered to be at least somewhat resilient). 10 is disposed between 11 and the shaft 1a to bias the wedge shaped portion 13 to move toward the locked position. 
Regarding claims 9 and 18, Bastian teaches the device including an impaction plate 24 at the proximal end. 
Allowable Subject Matter
Claims 3, 6, 7, 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799